Order filed May 22, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00179-CR
                                ____________

                 MATTHEW JOSEPH OLIVEIRA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 1934280


                                     ORDER
       Appellant is representing himself on appeal. No reporter’s record has been
filed in this case. Sandra L. Powell, the official court reporter for the County
Criminal Court at Law No. 7, informed this court that appellant had not made
arrangements for payment for the reporter’s record. On April 22, 2014, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
      Accordingly, we issue the following order:
      We ORDER appellant to file a brief in this appeal on or before June 23,
2014. If he does not timely file the brief as ordered, the Court will issue an order
abating the appeal and directing the trial court to conduct a hearing to determine
the reason for the failure to file the brief and the consideration of sanctions,
appointment of new counsel, or other appropriate relief.



                                  PER CURIAM